DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “self-locking element” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The nature of the invention and the amount of direction provided are not clear. The claims describe a telescopic push rod for pivoting the body bracket. However, the relative positioning between the push rod and the body bracket does not appear to pivot the body bracket when the push rod moves to an extended state. In fig. 2, for example, extending the push rod would impart a downward force to the second end of the body bracket, thereby not pivoting the body bracket in a counter-clockwise direction. Further, fig. 2 shows the push rod in its most retracted state relative to the cylinder housing, so the push rod could only move to an extended position. It is not clear how the drive mechanism functions to operate the push rod for transferring the body bracket to different position. 

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the first end of the telescopic push rod" and "the second end of the telescopic push rod".  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 is not clear. What structure is “at a minimum length” referring to? Is the claim requiring an angle of the push rod? It is not clear how the “associated” criteria form the angle. 
Claim 7 last three lines are not clear. What structure does “an upper portion” belong to. Is the push rod pivotally connected to the vertical connection part twice?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagaly (EP 3470355 A1). Lagaly discloses an elevator buffering device (fig. 2), comprising: 
Re claim 1, a multi-stage buffer (1) including: a body bracket (5); and a plurality of buffering elements (7,8) mounted on the body bracket; wherein each of the buffering elements is at different heights (fig. 8) when they are driven to operating positions in a vertical direction; a drive mechanism (15) including: a power source (spec describes an electric cylinder for driving rod 22, therefore would have a power source to provide the electricity and drive means) for powering the drive mechanism; and a telescopic push rod (22) pivotally connected to the body bracket (spec describes 22 pivotally mounted to 5; this is generally depicted in figs. 3,5,6); and a control element (spec describes “a control of the drive” actuator to effectively extended or retract rod 22 to move the buffering device) for controlling a telescopic length of the telescopic push rod of the drive mechanism so that one of the plurality of buffering elements on the body bracket is driven to the operating position (fig. 8).
Re claim 2, wherein the plurality of buffering elements include a first buffering element (8) mounted at a first end (fig. 2: left end) of the body bracket and a second buffering element (7) mounted at a second end (fig. 2: right end) of the body bracket, when the first buffering element or the second buffering element is driven to the operating position, they are above the body bracket in the vertical direction (fig. 2-3).
Re claim 3, wherein the multi-stage buffer further comprises a mounting base (4), the first end of the body bracket is pivotally connected to the mounting base (fig. 3).
Re claim 4, wherein the multi-stage buffer further comprises a limit element (13) disposed on the mounting base; when the second buffering element is driven to the operating position, oscillation of the first end of the body bracket in a direction perpendicular to the pivot trajectory plane is limited by the limit element (limited by 13 via 6).
Re claim 8, wherein a support tab (11) is further provided between the first end and the second end of the body bracket; when the first buffering element is driven to the operating position, a supporting force (reacting force of 4 and 11) is collectively provided by the sides of the body bracket and the support tab (fig. 2).
Re claim 10, wherein the body bracket is configured as a hollow extrusion element (This are treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The body 5 has the structural characteristics of a hollow extrusion element.) or a sheet metal element with reinforcing ribs disposed therein.
Re claim 11, wherein the telescopic push rod has a self-locking element (spec describes the push rod may be a threaded spindle, which locks itself in place against the corresponding thread when not rotating); wherein the self-locking element locks the telescopic push rod when any one of the plurality of buffering elements is driven to the operating position (the threaded spindle may lock itself in any position including when the buffering elements are in the operating position).
Re claim 12, a multi-stage buffer (1) comprising: a body bracket (5); and a plurality of buffering elements (7,8) mounted on the body bracket; wherein each of the buffering elements is at different heights (fig. 8) when they are driven to an operating position in a vertical direction; a drive mechanism (15) controlled to drive the multi-stage buffer; and a control element (spec describes “a control of the drive” actuator to effectively extended or retract rod 22 to move the buffering device) configured to communicate with an elevator controller (spec describes communication with “the controls elements”) and to control the drive mechanism to drive the multi-stage buffer upon receipt of a signal that the elevator runs abnormally (spec describes scenario where maintenance work is active) issued by the elevator controller such that one of the plurality buffering elements on the body bracket driven to the operating position has a first height (position in fig. 3); and to control the drive mechanism to drive the multi-stage buffer upon receipt of a signal that the elevator runs normally (when maintenance work is not active) issued by the elevator controller such that the other one of the plurality of buffering elements on the body bracket driven to the operating position has a second height (position in fig. 2); wherein the first height is greater than the second height (figs. 2-3).
Re claim 13, an elevator system comprising: an elevator controller (spec describes “the controls elements” of the drive control), a car (3), and the elevator buffering device of claim 1 (see claim 1); wherein the elevator controller is configured to communicate with a control element (spec describes “a control of the drive” actuator to effectively extended or retract rod 22 to move the buffering device) of the elevator buffering device; wherein the control element controls the drive mechanism to drive the multi-stage buffer upon receipt of a signal that the car runs abnormally (spec describes scenario where maintenance work is active) issued by the elevator controller such that one of the plurality buffering elements on the body bracket driven to the operating position has a first height (position in fig. 3); and control the drive mechanism to drive the multi-stage buffer upon receipt of a signal that the elevator runs normally (when maintenance work is not active) issued by the elevator controller such that the other one of the plurality of buffering elements on the body bracket driven to the operating position has a second height (position in fig. 2); wherein the first height is greater than the second height (figs. 2-3).
Re claim 14, wherein each of the buffering elements is positioned in the vertical direction within 100 mm of a center of the car bottom when each of the buffering elements in the elevator buffering device is driven to the operating position in the vertical direction (by inspection of fig. 1 when 3 is lowered, it shows both buffers are aligned with a center line of the bottom of 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagaly (EP 3470355 A1). Lagaly discloses the elevator buffering device (as cited above). Lagaly does not disclose:
Re claim 9, wherein one of each of the buffering elements is driven to the operating position in the vertical direction of at least not lower than 600 mm, and the other of each of the buffering elements is driven to the operating position in the vertical direction of at least not higher than 200 mm.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed vertical distance ranges to ensure adequate clearance is provided for the travel of the car and for the safety of the operator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654